 1                                UNITED STATES DISTRICT COURT
 2                                  EASTERN DISTRICT OF CALIFORNIA
 3

 4   CEDRIC LYNN STRUGGS,                                  1:18-cv-01336-GSA-PC
 5                   Plaintiff,                            ORDER IN RESPONSE TO PLAINTIFF’S
                                                           INQUIRY
 6         vs.                                             (ECF No. 9.)
 7   C. PFEIFFER, et al.,                                  ORDER FOR CLERK TO SEND
                                                           PLAINTIFF COPY OF DOCKET SHEET
 8                   Defendants.
 9

10             Cedric Lynn Struggs (“Plaintiff”) is a state prisoner proceeding pro se with this civil
11   rights action pursuant to 42 U.S.C. § 1983. On December 17, 2018, Plaintiff notified the court
12   that on or about November 21, 2018, his mother sent payment of $400.00 to the court for
13   Plaintiff’s filing fee.      Plaintiff states that he has not received notice from the court that the
14   filing fee has been paid.
15             Plaintiff is advised that on November 27, 2018, the court received payment for the
16   $400.00 filing fee for this case. (Court Docket.) Therefore, Plaintiff’s filing fee is now paid in
17   full. The Clerk shall be directed to send Plaintiff a copy of the docket sheet for his case for his
18   review.
19             Accordingly, IT IS HEREBY ORDERED that:
20             1.     This order resolves Plaintiff’s inquiry about payment of the $400.00 filing fee
21                    for this case, which was paid in full on November 27, 2018; and
22             2.      The Clerk is directed to send Plaintiff a copy of the docket sheet for his case,
23                    for Plaintiff’s review.
24

25
     IT IS SO ORDERED.

26       Dated:      December 19, 2018                                 /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
